    Case: 4:20-cv-00307-PLC Doc. #: 8 Filed: 05/14/20 Page: 1 of 7 PageID #: 256



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

STATE OF MISSOURI,                                   )
                                                     )
                Plaintiff,                           )
                                                     )
        v.                                           )            No. 4:20-cv-307-PLC
                                                     )
MELVIN LEROY TYLER,                                  )
                                                     )
                Defendant.                           )

                                  MEMORANDUM AND ORDER

        This matter is before the Court upon Melvin Leroy Tyler’s motion for leave to bring this

civil action in forma pauperis. For the reasons explained below, the motion will be denied and this

civil action will be dismissed without prejudice.

                                              Background

        Plaintiff is currently incarcerated in the Jefferson City Correctional Center in Jefferson

City, Missouri. On August 4, 1978, he was convicted of two counts of first-degree robbery by

means of a deadly weapon, two counts of assault with intent to commit rape without malice

aforethought, and armed criminal action. State v. Tyler, 622 S.W.2d 379, 382 (Mo. Ct. App. 1981).

He was sentenced to fifty years on each robbery count, five years on each assault count, and fifty

years for the armed criminal action count. Id. All terms were ordered to be served consecutively.

Id. The Missouri Court of Appeals reversed Tyler’s armed criminal action conviction on the basis

of double jeopardy. Id. at 387. The judgment was affirmed in all other respects. Id. 1


1
 The Court notes that plaintiff was also convicted on charges of first-degree robbery, rape, kidnapping, and
armed criminal action in Platte County Circuit Court in 1977. State v. Tyler, 587 S.W.2d 918, 922 (Mo. Ct.
App. 1979). His conviction was affirmed on direct appeal. Id. at 934. He filed a federal writ of habeas
corpus pursuant to 28 U.S.C. § 2254, which was dismissed for failure to exhaust state remedies. Tyler v.
Wyrick, 730 F.2d 1209, 1210 (8th Cir. 1984). The dismissal of his habeas petition was affirmed. Id. at 1211.
Plaintiff also pursued postconviction remedies in state court, but was unsuccessful. See Tyler v. State, 794
  Case: 4:20-cv-00307-PLC Doc. #: 8 Filed: 05/14/20 Page: 2 of 7 PageID #: 257



        Tyler has filed numerous actions challenging his convictions in various ways. He has

unsuccessfully sought postconviction relief in the state courts. See Tyler v. State, 18 S.W.3d 117

(Mo. Ct. App. 2000); State v. Tyler, 103 S.W.3d 245 (Mo. Ct. App. 2003); Tyler v. State, 111

S.W.3d 495 (Mo. Ct. App. 2003); Tyler v. State, 229 S.W.3d 103 (Mo. Ct. App. 2007); and Tyler

v. State, 292 S.W.3d 338 (Mo. Ct. App. 2009). He filed a federal writ of habeas corpus pursuant

to 28 U.S.C. § 2254, which the district court denied. See Tyler v. Armontrout, 917 F.2d 1138, 1139

(8th Cir. 1990). The Court of Appeals affirmed the denial in all respects. Id. at 1143. Tyler made

other attempts to seek habeas relief in federal court, all to no avail. See Tyler v. Purkett, 26 F.3d

127, 1994 WL 281821, at *1 (8th Cir. 1994) (unpublished opinion) (noting that instant petition

was “not the first habeas petition filed by [Tyler] for the purpose of challenging these

convictions…It is either the fifth or sixth such petition”).

        Tyler has also attempted unsuccessfully to remove his underlying criminal case to federal

court. See State of Missouri v. Kniest, et al., No. 4:15-cv-1352-HEA (E.D. Mo. Aug. 28, 2015); 2

State of Missouri v. Kniest, et al., No. 4:15-cv-1849-NCC (E.D. Mo. Dec. 11, 2015); 3 and Tyler v.


S.W.2d 252 (Mo. Ct. App. 1990); Tyler v. State, 941 S.W.2d 856 (Mo. Ct. App. 1997); Tyler v. State, 994
S.W.2d 50 (Mo. Ct. App. 1999); and Tyler v. State, 348 S.W.3d 149 (Mo. Ct. App. 2011). Plaintiff was
later allowed to file a successive federal habeas petition pursuant to § 2254. Tyler v. Purkett, 413 F.3d 696,
698 (8th Cir. 2005). However, the Court of Appeals found there was no basis on which to grant habeas
relief. Id. at 705.
2
  In State of Missouri v. Kniest, et al., No. 4:15-cv-1352-HEA, plaintiff filed a “Petition for Federal
Removal” along with two other inmates. He sought to remove his original criminal case, State v. Tyler, No.
77-232. The Court denied his petition for removal. The Court also remanded the matter to state court,
though it noted that it was unclear that plaintiff’s case had ever been removed, since the case was closed.
Plaintiff did not appeal.
3
  In State of Missouri v. Kniest, et al., No. 4:15-cv-1849-NCC, plaintiff filed a “Petition for Removal of
Pending Criminal Cases/Appeals/Motions.” He again sought to remove his case, State v. Tyler, No. 77-232,
to federal court. The district court dismissed plaintiff’s petition on January 4, 2016 due to plaintiff’s failure
to pay the filing fee. Plaintiff appealed the dismissal and the Eighth Circuit Court of Appeals summarily
affirmed on June 27, 2016. State of Missouri v. Kniest, et al., No. 16-1314 (8th Cir. 2016). Despite the case
being closed, plaintiff filed a motion titled “Motion for Specific Orders in Compliance with 28 U.S.C.
1447(c) and to Modify the Order without Prejudice to File a 42 U.S.C. 1983 Suit and Pendent State Claims
Forthwith.” The motion sought a certified remand order to the Circuit Court of the City of St. Louis. The
district court denied the order as frivolous. In explanation, the district court noted that “[t]he state criminal
                                                       2
  Case: 4:20-cv-00307-PLC Doc. #: 8 Filed: 05/14/20 Page: 3 of 7 PageID #: 258



State of Missouri, No. 4:16-cv-1630-NAB (E.D. Mo. Oct. 18, 2016). 4 More recently, Tyler tried

twice more to remove his original criminal case to federal court. See State of Missouri, et al. v.

Tyler, No. 4:19-cv-546-HEA (E.D. Mo. Mar. 21, 2019); and State of Missouri, et al. v. Morales,

et al., No. 4:19-cv-2135-HEA (E.D. Mo. Jul. 22, 2019). In both instances, Tyler’s removal actions

were denied.

                                                 Notice of Removal

        In the instant notice of removal, Tyler states he brings this civil action seeking to remove

Missouri state cases into this United States District Court. He writes:

        NOTICE IS HEREBY GIVEN THAT MELVIN LEROY TYLER STATES FROM
        THE INTENTIONAL PREJUDICES, BIAS, HATE AND DISRESPECT AND
        D1SRESPECT FOR THE 1ST, 5TH, 6TH, 14TH AMENDMENTS TO THE
        UNITED STATES CONSTITUTION, ARTICLE I, SEC. 2, 10, 14 MISSOURI
        BILL OF RIGHTS, AND DUE TO THE CORRUPTION OF THE MISSOURI
        STATE SUPREME COURT, MISSOURI. COURT OF APPEALS, CIRCUIT
        COURT JUDGES CITY OF ST. LOUIS HE CANNOT ENFORCE HIS
        CONSTITUTIONAL RIGHTS IN MISSOURI, DUE TO THE HATE, MALICE
        INFLICTED ON THE CURRENT CIRCUIT ATTORNEY BY THIS CORRUPT
        SYSTEM, SHE CANNOT HELP MELVIN LEROY TYLER FIND JUSTICE IN
        THIS CORRUPT COURT SYSTEM.

(ECF No. 1 at 1) (emphasis in original). Among Tyler’s complaints is that DNA testing was not

performed on a gun. However, Tyler’s pleadings are disorganized and composed largely of run-

on sentences containing exaggerated and inflammatory statements. He does not state, with

sufficient specificity, the state court cases he seeks to remove. With his pleadings, Tyler filed over




cases were never properly removed to this Court because they were closed long before defendants brought
this action.” Once again, plaintiff appealed. The Eighth Circuit Court of Appeals summarily affirmed the
district court on September 5, 2017. State of Missouri v. Kniest, et al., No. 17-1704 (8th Cir. 2017).
4
  In Tyler v. State of Missouri, No. 4:16-cv-1630-NAB, plaintiff filed a document titled “Federal Removal,”
seeking to remove State v. Tyler, No. 77-232 and State v. Tyler, No. ED40843 (Mo. Ct. App.) to federal
court. The district court dismissed this action without prejudice on October 25, 2016. In doing so, the district
court noted that it did not have jurisdiction to remove a case that has been closed. Plaintiff appealed the
dismissal. However, on February 6, 2017, the Eighth Circuit Court of Appeals denied his application for a
certificate of appealability. Tyler v. State of Missouri, No. 16-4269 (8th Cir. 2017).
                                                       3
  Case: 4:20-cv-00307-PLC Doc. #: 8 Filed: 05/14/20 Page: 4 of 7 PageID #: 259



200 pages of material, including records related to Missouri Supreme Court cases. The best the

Court can discern, he seeks to remove State of Missouri v. Tyler, SC98267 (Mo. 2019) and State

of Missouri v. Tyler, SC54830 (Mo. 2019). In the former case, Tyler filed a motion to file a late

notice of appeal, referencing his original criminal case, State v. Tyler, No. 77-232. On February 4,

2020, the Missouri Supreme Court overruled the motion. In the latter case, Tyler filed a motion to

recall the mandate, which the Court overruled on November 19, 2019.

                                             Discussion

       The filing fee for bringing a civil action by removal is $350. 28 U.S.C. § 1914(a) (“The

clerk of each district court shall require the parties instituting any civil action, suit or proceeding

in such court, whether by original process, removal, or otherwise, to pay a filing fee of $350 . . .”).

In addition, the Clerk of Court must collect additional fees as prescribed by the Judicial Conference

of the United States. 28 U.S.C. § 1914(b). The Judicial Conference has added a $50.00

administrative fee to the statutory fee for filing a civil action in district court. See Par. 14 of the

Judicial Conference Schedule of Fees, District Court Miscellaneous Fee Schedule (issued in

accordance with 28 U.S.C. § 1914) (effective on Oct. 1, 2019). Accordingly, the total filing fee for

this civil action is $400. However, instead of paying the filing fee, Tyler has filed a motion for

leave to bring this civil action in forma pauperis.

       As the United States Court of Appeals for the Eighth Circuit has noted, Tyler is subject to

28 U.S.C. § 1915(g) because “many of [his] earlier cases have been dismissed because they were

frivolous or failed to state a claim.” In re Tyler, 110 F.3d 528, 529 (8th Cir. 1997) (citing Tyler v.

Gruner, 65 F.3d 172 (8th Cir. 1995) (unpublished opinion); Tyler v. Ashcroft, 998 F.2d 1019 (8th

Cir. 1993) (unpublished opinion); and Tyler v. Ashcroft, 980 F.2d 735 (8th Cir. 1992) (unpublished

opinion)). Section 1915(g) provides, in relevant part:



                                                  4
  Case: 4:20-cv-00307-PLC Doc. #: 8 Filed: 05/14/20 Page: 5 of 7 PageID #: 260



        In no event shall a prisoner bring a civil action ... under this section if the prisoner
        has, on three or more prior occasions, while incarcerated or detained in any facility,
        brought an action ... in a court of the United States that was dismissed on the
        grounds that it is frivolous, malicious, or fails to state a claim upon which relief
        may be granted, unless the prisoner is under imminent danger of serious physical
        injury.

28 U.S.C. § 1915(g). Therefore, Tyler may proceed in forma pauperis in this civil action only if

he “is under imminent danger of serious physical injury.” Id. None of Tyler’s pleadings or

attachments establish he is under imminent danger of serious physical injury. Accordingly, this

Court cannot allow Tyler to proceed in forma pauperis in this civil action. The Court will therefore

deny Tyler’s motion for leave to proceed in forma pauperis, and dismiss this action without

prejudice to the filing of a fully-paid action.

        Even if Tyler had paid the full filing fee, this action would be dismissed for lack of

jurisdiction. Federal law provides a procedure for removing both civil and criminal cases. See 28

U.S.C. § 1446 (procedure for removal of civil actions); and 28 U.S.C. § 1455 (procedure for

removal of criminal prosecutions). Generally, however, removal jurisdiction is limited, and the

vindication of a criminal defendant’s federal rights is left to the state courts except in rare

situations. City of Greenwood v. Peacock, 384 U.S. 808, 828 (1966).

        Removal jurisdiction can only be properly exercised if the state court case is ongoing. That

is, if the state court has already denied the relief sought, the case must be dismissed for lack of

jurisdiction. Pointer v. Allied Barton Sec. Co., 2017 WL 4216868, at *1 (8th Cir. 2017)

(unpublished opinion) (stating that because the state court proceeding that the plaintiff sought to

remove was “already completed,” the case was remanded to the district court “with instructions to

dismiss for lack of jurisdiction”). See also Oviedo v. Hallbauer, 655 F.3d 419, 424 (5th Cir. 2011)

(stating that “[r]emoval is simply not possible after a final judgment and the time for direct

appellate review has run”); Ohio v. Doe, 433 F.3d 502, 507 (6th Cir. 2006) (stating “that when all

                                                   5
  Case: 4:20-cv-00307-PLC Doc. #: 8 Filed: 05/14/20 Page: 6 of 7 PageID #: 261



that remains of an action is the enforcement of a judgment, removal to federal court is not

authorized”); Four Keys Leasing & Maint. Corp. v. Simithis, 849 F.2d 770, 774 (2nd Cir. 1988)

(stating that “it would be a perversion of the removal process to allow a litigant who is subject to

a final judgment to remove that final judgment to the federal courts for further litigation”); and

Ristuccia v. Adams, 406 F.2d 1257, 1258 (9th Cir. 1969) (stating that it is “obvious that to remove

an action to the federal courts from a state court, it must first be pending in the state court”).

       As noted above, in the cases Tyler seeks to remove, the state court has already denied him

the relief he sought. Also as noted above, Tyler has attempted to attack his original conviction in

a number of different ways, including state postconviction actions, federal habeas petitions, and

removals to federal court. In the instant case, Tyler has received adverse rulings from the Missouri

Supreme Court, and he now attempts to obtain a federal forum by bringing a civil action in this

Court cloaked as one brought by removal. It is clear that what Tyler really seeks is an order

overturning the Missouri Supreme Court’s decision to overrule his motion for leave to file a late

notice of appeal and his motion to recall the mandate. Removal in such circumstances is not

permissible, and this Court would therefore lack jurisdiction over this case. Dismissal of this action

is appropriate for this reason, as well. See Pointer, 2017 WL 4216868, at *1.

       Accordingly,

       IT IS HEREBY ORDERED that Melvin Leroy Tyler’s motion for leave to proceed in

forma pauperis (ECF No. 3) is DENIED.

       IT IS FURTHER ORDERED that this civil action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that Melvin Leroy Tyler’s Motion for Orders (ECF No. 2)

and his Motion for Sanctions Against State Operatives (ECF No. 6) are DENIED as moot.



                                                   6
  Case: 4:20-cv-00307-PLC Doc. #: 8 Filed: 05/14/20 Page: 7 of 7 PageID #: 262



Dated this 14th day of May, 2020.



                                        ________________________________
                                        JOHN A. ROSS
                                        UNITED STATES DISTRICT JUDGE




                                       7
